The holdings of this court and of the Court of Appeals are to the effect that appeals may be dismissed where the questions for decision have become moot. Alabama Power Co. v. City of Sheffield, 232 Ala. 53, 166 So. 797; Todd v. Moore, 205 Ala. 451,88 So. 447; Caldwell v. Loveless, 17 Ala. App. 381,85 So. 307.
In this case there was an appeal under the statute and in Agricola Furnace Company v. Smith, Ala.Sup., 195 So. 743,1 there was petition for certiorari, and this decision does not determine the question presented in the Court of Appeals on the motion to dismiss the appeal and sought to be reviewed here by certiorari.
It results from the foregoing that the petition for certiorari should be and is granted. The judgment of the Court of Appeals is reversed and the cause is remanded to that court for disposition in accordance with the foregoing opinion. The case having become moot by the action of appellee, it should be dismissed by the Court of Appeals at the cost of appellee.
All the Justices concur except LIVINGSTON, J., not sitting.
1 239 Ala. 438. *Page 388 
                          On Rehearing.